Citation Nr: 1201029	
Decision Date: 01/11/12    Archive Date: 01/20/12

DOCKET NO.  09-26 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to a disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1968 to June 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2008 and March 2009 rating decisions by the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA).

In August 2011, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.

In a January 2011 rating decision, the RO denied the claim for a TDIU while continuing the appeal for a higher rating for PTSD.  Subsequent to that decision, the Veteran reiterated his desire to obtain a total disability rating.  The Court of Appeals for Veterans Claims has held that a claim for a TDIU is essentially a component of the claim for a higher disability rating for PTSD.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  See also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  In light of the Veteran's statements that he seeks a 100 percent disability rating, and as the claim for an increased disability rating for PTSD has remained on appeal, the Board has taken jurisdiction of the claim for a TDIU.

The issue of entitlement to service connection for a low back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The Veteran's PTSD is manifest by deficiencies in work and family relations, suicidal ideation, illogical and irrelevant speech, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships.  The Veteran's PTSD was not manifested by persistent hallucinations, persistent danger of hurting self or others, an inability to perform activities of daily living, a disorientation to time, a disorientation to place, a memory loss for the names of close relatives, a memory loss of his own occupation, or a memory loss of his own name.

2.  The Veteran's service-connected mental disability is shown to prevent him from obtaining or retaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 70 percent for PTSD have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2011).

2.  The criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.18, 4.19 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Given the favorable disposition of the claim for a TDIU, the Board finds that all notification and development actions needed to fairly adjudicate that part of the appeal have been accomplished.

Concerning the claim for an increased disability rating for PTSD, in an October 2008 letter issued prior to the decisions on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claims, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  This letter advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  As this letter was sent prior to the March 2009 initial adjudication of the claim for a higher disability rating, the Board finds that the duty to notify was satisfied.

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  The Veteran's service treatment records (STRs) are on file.  VA Medical Center and Vet Center records have been obtained.  The Veteran also was afforded VA examinations in order to ascertain the current severity of the service-connected disability.  

Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.

In sum, the Board is satisfied that any procedural defects in the RO's development and consideration of the claim were insignificant and non prejudicial to the Veteran.  Accordingly, the Board will address the merits of the claims.

Law and Regulations-Increased Ratings

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
      
Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Psychiatric disabilities other than eating disorders are actually rated pursuant to the criteria of a General Rating Formula.  See 38 C.F.R. § 4.130 (2011).

Under the formula, a 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2011).

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 21 to 30 indicates that behavior is considerably influenced by delusions or hallucinations, or serious impairment in communication or judgment (e.g., sometimes incoherent, acting grossly inappropriately, suicidal preoccupation), or an inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  A GAF score of 11 to 20 indicates that there is some danger of hurting oneself or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement), or an occasional failure to maintain minimal personal hygiene, or gross impairment in communication.  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2011).

PTSD

A VA psychiatric treatment record from January 2008 reflects that the Veteran appeared less depressed than he did at his prior visit.  His appearance and attitude was noted to be calm and cooperative, and he was well groomed and appropriately dressed.  He was alert and oriented to person, place, and time.  The examiner noted that the Veteran made good eye contact and had motor functions within normal limits.  The Veteran's speech was observed to be logical, clear, coherent, and non-pressured.  The examiner stated that the Veteran's thought processes were organized and goal directed, and no delusions were expressed.  The record reflects that the Veteran denied auditory, visual, olfactory, and tactile hallucinations.  The Veteran's insight and judgment were deemed good.  The Veteran denied suicidal and homicidal thoughts.  The examiner assigned a GAF score of 60.

A VA treatment record from June 2008 shows that the Veteran was feeling down.  The examiner noted that the Veteran was calm, cooperative, well-groomed, and appropriately dressed.  It was noted that the Veteran was alert and oriented to person, place, and time.  His eye contact was good, and his motor function was within normal limits.  The Veteran's mood was noted to be depressed.  His speech was deemed logical, clear and coherent, slow, and non-pressured.  The note reflects that his thought processes were organized, goal directed, and without delusions.  The Veteran denied experiencing auditory, visual, olfactory, and tactile hallucinations.  Insight and judgment were good.  No suicidal or homicidal thoughts, plans, or intent were expressed.  The examiner assigned a GAF score of 54.

A September 2008 letter from R.H., P.A.-C., reflects that the Veteran attended mental health visits every six months and was depressed.

During VA outpatient treatment in October 2008, the Veteran expressed depression, irritability, anhedonia, amotivation, anergia, and insomnia.  The Veteran said he had recurrent intrusive thoughts, memories, and flashbacks.  There was increased startle reaction to loud noises.  The Veteran stated he was hypervigilant and paranoid.  The Veteran's spouse indicated that she had to do most of the work in their joint business due to the Veteran's symptoms.  The Veteran denied suicidal and homicidal thoughts.  The examiner indicated that the Veteran was calm, cooperative, well-groomed, and appropriately dressed.  The Veteran appeared alert and oriented to person, place, and time.  His speech was noted to be logical, clear and coherent, slow, and non-pressured.  His thought processes were organized and goal directed.  No delusions were expressed.  The Veteran denied experiencing auditory, visual, olfactory, and tactile hallucinations.  The examiner assigned a GAF score of 49.

On VA compensation and pension examination in November 2008, it was noted that the Veteran took anti-depressants.  The Veteran was severely depressed everyday and had difficulty falling asleep.  He would binge and then hardly eat for days afterwards.  It was noted that the Veteran would go a couple of days without bathing or brushing his teeth.  It was further noted that the Veteran was on his fourth marriage and had no friends.  The Veteran had overdosed on pills about ten years previously.  The examiner wrote that the Veteran was clean and casually dressed at the examination.  His psychomotor activity was unremarkable.  His speech was slow.  He displayed a constricted affect and anxious mood.  The examiner indicated that the Veteran was easily distracted and unable to do serial sevens, although he was able to spell a word forward and backward.  The Veteran was oriented to person, time, and place.  His thought process was noted to be unremarkable, although the Veteran did ruminate.  The examiner wrote that there were no delusions.  Audio hallucinations were present and persistent.  The examiner indicated that the Veteran did not have inappropriate behavior, although he did have obsessive and ritualistic behavior.  Panic attacks occurred four to five times per week.  Suicidal thoughts were present, but no homicidal thoughts were present.  He was unable to maintain minimum personal hygiene.  The examiner wrote that the Veteran's recent and remote memory was normal, and his immediate memory was mildly impaired.  It was further noted that the Veteran was unable to stay with a job due to concentration and memory problems, as he would get people mixed up.  The examiner assigned a GAF score of 45.

A November 2008 letter from L.Z., M.S.N., A.R.N.P., A.P.R.N., B.C., indicates that the Veteran struggled with chronic PTSD, depression, and anxiety.  It was noted that the Veteran had recurrent intrusive thoughts of combat, nightmares, flashbacks, hypervigilance, and avoidance.  The letter reflects that the Veteran was depressed and amotivated, socially withdrawn, and could not function at his duties occupationally.

In November 2008, M.S., the Veteran's spouse, wrote that the Veteran was very depressed and drank heavily.  She felt that the Veteran's medication for depression did not help him significantly.  She stated that the Veteran's behavior was totally inappropriate in social situations and in business.  She said that the Veteran would not make any sense and go off on tangents.  She indicated that his attention span was very low.  She remarked that the Veteran did not last in many jobs due to inappropriate behavior.  She said that the Veteran was extremely delusional and had bad personal hygiene.  She stated that the Veteran always had bad breath, sweated, and smelled bad.  She felt that the Veteran did not shower as often as he should.  She indicated that the Veteran was argumentative, negative, and did not follow through with anything.  She recalled the Veteran getting impatient and angry when he drove a vehicle.  She said that the Veteran would sleepwalk and unlock the doors of the house in the middle of the night.  She stated that the Veteran had a death wish.  She indicated that the Veteran's memory had been affected as he could not remember tasks.

The Veteran remarked in November 2008 that he was very depressed.  He said that he would sleep most of the time and had no job, family, or friends.  He experienced flashbacks and was angry and irritable.  He said that he had memory problems.

On VA follow-up in February 2009, the Veteran admitted that riding his bicycle while drunk was in a way suicidal.  His appearance and attitude was noted to be calm and cooperative.  He was well groomed and appropriately dressed.  The examiner felt that the Veteran was alert and oriented to person, place, and time.  Eye contact was good, and motor function was within normal limits.  Although the Veteran was depressed, his speech was deemed logical, clear and coherent, slow, and non-pressured.  No delusions were expressed.  The Veteran denied auditory, visual, olfactory, and tactile hallucinations.  Insight and judgment were deemed to be fair to poor.  No suicidal or homicidal thoughts were present.  The examiner assigned a GAF score of 50.

A June 2009 VA follow-up record reflects that the Veteran had a depressed mood and chronic symptoms.  It was noted that the Veteran was calm, cooperative, well-groomed, and appropriately dressed.  He was alert and oriented to person, place, and time.  He maintained good eye contact but displayed a depressed mood with constricted affect.  The examiner wrote that the Veteran's speech was logical, clear, coherent, slow, and non-pressured.  The Veteran's thought processes were noted to be organized and goal directed, and no delusions were expressed.  The record reflects that the Veteran denied auditory, visual, olfactory, and tactile hallucinations.  Insight and judgment were deemed fair to poor.  Suicidal and homicidal thoughts were not present.  The examiner assigned a GAF score of 50.

October 2009, March 2010, and May 2010 letters from S.G.B., Psy.D., reflect that the Veteran was isolated from others.  He struggled with irritability and experienced flashbacks and nightmares.  It was noted that the Veteran was hypervigilant and would avoid situations that could become confrontational.  He had a lack of motivation, low energy, poor appetite, poor concentration, and thoughts of suicide.  Dr. B. wrote that the Veteran's long and short term memory was intact, and he did not have deluded thoughts.  No audio or visual hallucinations were noted.  Insight and judgment were intact, and the Veteran's affect was mood congruent.  The letter indicates that the Veteran was depressed.

In January 2010, P.C.M., a previous co-worker, wrote that the Veteran spent many evenings drinking with another Veteran.  He observed that the Veteran was pre-occupied with weapons, self-defense, and paranoia.  It was noted that the Veteran's production was minimal at best from an employee standpoint.

In March 2010, the Veteran wrote a letter detailing many of his combat experiences from active duty.  He said that he was currently receiving psychiatric treatment, and it was difficult for him to discuss his memories.  He described his alienation from his family and admitted having thoughts of suicide.  He felt argumentative and agitated.  He said he was unable to earn a decent living.  He described flashbacks and nightmares.  He said that his wife called him completely delusional.  He said that he had difficulty dealing with stressful situations and would forget people's names.  He had panic attacks and said he felt violent to other people in certain situations.

A VA outpatient record from May 2010 reflects that the Veteran was depressed and had difficulty controlling his anger.  The Veteran was anhedonic and irritable.  He had a poor appetite and demonstrated impaired judgment.  The examiner wrote that there was some degree of paranoid ideation.  The Veteran denied thoughts of harming himself and/or others.

In May 2010, M.S., the Veteran's spouse, wrote that the Veteran's condition was much more severe than his psychiatrists perceived.  She wrote that the Veteran had occupational and social impairment, bad communication skills, and inappropriate behavior in public.  She felt that the Veteran had gross impairment in his thought processes and was extremely delusional.  She wrote that the Veteran was disorientated, had no attention span, and had major memory loss.  She stated that bad hygiene had always been a major issue for the Veteran.  

Another outpatient record from July 2010 shows that the Veteran was calm, cooperative, well-groomed, and appropriately dressed.  He was alert and oriented to person, place, and time.  He appeared depressed and had a constricted affect.  His speech was noted to be logical, clear, coherent, slow, and non-pressured.  The examiner indicated that no delusions were expressed, although the Veteran was preoccupied with his combat experiences.  Hallucinations were denied, and insight and judgment were deemed to be fair to poor.  Suicidal and homicidal ideation was denied.  The examiner assigned a GAF score of 50.

On VA compensation and pension examination in September 2010, the examiner noted that the Veteran had not been hospitalized for a mental disorder.  The Veteran was undergoing psychiatric treatment, but the effectiveness was deemed poor.  The Veteran had minimal contact with his father and was estranged from his children.  The examiner indicated that there was no history of suicide attempts, and there was no history of violence.  The examiner noted that the Veteran appeared clean, neatly groomed, and casually dressed, although he also appeared lethargic and fatigued.  The Veteran's speech appeared spontaneous, slow, clear, and coherent.  The examiner found the Veteran's affect to be constricted, and his mood was anxious and irritable.  The Veteran was easily distracted and unable to perform serial sevens, although he was able to spell a word forward and backward.  The Veteran was noted to be intact to person, time, and place.  His thought process was unremarkable, although he was preoccupied with one or two topics.  The examiner found no delusions.  Sleep impairment was present, but hallucinations were absent.  The examiner wrote that the Veteran did not have inappropriate behavior and could interpret proverbs appropriately.  The Veteran displayed obsessive and ritualistic behavior, and panic attacks were described.  No homicidal thoughts were present; however, the Veteran admitted to having suicidal thoughts.  The Veteran would lose his temper episodically, but there were no episodes of violence.  The examiner indicated that the Veteran was unable to maintain minimum personal hygiene.  Remote, recent, and immediate memory were observed to be normal.  The examiner assigned a GAF score of 45 and specified that there was not total occupational and social impairment due to PTSD signs and symptoms.

During the Veteran's August 2011 Board hearing, the Veteran said that he had problems with communication.  The Veteran's spouse added that the Veteran had a tendency to go on tangents.  She said that the Veteran would sleepwalk and unlock the doors of their house.  She said that the Veteran behaved inappropriately and had bad hygiene.  She related that the Veteran would add comments to conversations that were not correct.  She indicated that the Veteran would exaggerate, had a low attention span, and had major memory loss.  She stated that the Veteran had a bad temper.  The Veteran said that he had problems with hallucinating.  He said that he did not want to hurt other people, but he did not care about hurting himself.  He added that he had sleep impairment and got lost easily.  The Veteran's spouse said that the Veteran was disoriented in time and place.  The Veteran remarked that at times he could not remember people's names.  

Based on the evidence of record, the Board finds the veteran's service-connected PTSD is manifested by no more than an occupational and social impairment with deficiencies in most areas, such as work and family relations, with suicidal ideation, obsessional rituals, depression, impaired impulse control with unprovoked irritability, neglect of hygiene, and difficulty in adapting to stressful circumstances.

The probative evidence of record does not indicate that the Veteran consistently has PTSD symptoms such as stereotyped speech, difficulty in understanding complex commands, retention of only highly learned material, and impaired judgment and abstract thinking.  Nor is there probative evidence of symptoms such as gross impairment in thought processes or communication, persistent delusions, grossly inappropriate behavior, persistent danger of hurting others, disorientation to time or place, or memory loss to the point of forgetting his own name.  Therefore, the Board finds a rating in excess of 70 percent is not warranted.

The Board recognizes that the Veteran and his spouse have claimed that the Veteran suffers from more severe impairment than the medical record reflects.  They have asserted that he has grossly inappropriate behavior, persistent delusions and hallucinations, and major memory loss.  However, these assertions are not supported by the medical evidence of record.  For example, although the Veteran's spouse has repeatedly opined that the Veteran is completely delusional, all of the psychiatric treatment providers recounted above indicate that the Veteran is not delusional.  Although the Veteran's spouse has asserted that the Veteran has major memory impairment, the medical records reflect that the Veteran has at most a mild memory impairment.  Although the Veteran and his spouse have essentially contended that the Veteran suffers from a total occupational and social impairment due to his PTSD, the September 2009 VA examiner specifically opined that the Veteran's PTSD, while severe, did not cause a total occupational and social impairment.  

In weighing the evidence provided by the Veteran and his spouse against the medical evidence, the Board notes that there is no indication that the Veteran or his spouse has had any medical training.  Neither has claimed to have a degree in mental health.  They have not claimed to have taken and/or completed any courses in nursing.  They have not claimed to have any experience in the medical field.  As such, their statements are considered lay evidence.  They are competent to testify as to symptoms they are able to observe.  However, concerning the Veteran's and his spouse's statements, the Board particularly notes that personal interest may affect the credibility of the evidence.  See Cartwright  at 25 (1991).  Conversely, the medical records were created by trained medical professional in the course of impartially reporting medical findings in the course of his duties.  As such, the Board finds that the medical records outweigh the assertions of the Veteran and his spouse regarding the extent of the Veteran's symptoms.  See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

GAF scores of 45 to 50 were listed in a VA outpatient treatment records dated in October 2008, February 2009, June 2009, July 2009, and in VA examinations performed in November 2008 and September 2010.  According to DSM-IV, GAF scores ranging between 45 and 50 are indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  The Board finds that that these GAF scores are consistent with the reported symptomatology-to include occupational and social impairment with deficiencies in most areas -and, thus, is also consistent with no greater impairment than that contemplated by the 70 percent rating assigned.

GAF scores of 60 and 54 were listed in a VA outpatient treatment records dated in January 2008 and June 2008.  According to DSM-IV, GAF scores ranging between 54 and 60 are indicative of moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  As the GAF scores of 60 and 54 are indicative of even less impairment than that contemplated in the 70 percent rating assigned, those scores clearly provide no basis for assignment of any higher rating.

There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue.  The GAF score must be considered in light of the actual symptoms of the veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  Given the actual psychiatric symptoms shown in this case, the Board finds that level of overall psychiatric impairment shown to be consistent with a 70 percent rating.

The Board has also considered whether the Veteran's PTSD presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for consideration of additional symptomatology than is currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2011).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2011).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  In determining whether a veteran is entitled to a total disability rating based upon individual unemployability, his advancing age may not be considered.  See 38 C.F.R. § 3.341(a); Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992).  The Board's task is to determine whether there are circumstances apart from the non-service-connected conditions and advancing age which would justify a total disability rating based on unemployability.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Even though a veteran does not meet the schedular criteria for consideration of unemployability under 38 C.F.R. § 4.16(a), it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards should refer to the Director of the Compensation and Pension Service for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  The veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).  For a veteran to prevail on a claim for a total compensation rating based on individual unemployability on an extraschedular basis, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose, 4 Vet. App. 361. 
	
The Veteran contends that he is entitled to a total disability rating based on individual unemployability because he cannot work as a result of his service-connected disability.  The Veteran is service connected for PTSD, evaluated as 70 percent disabling; coronary artery disease, evaluated as 60 percent disabling; residuals of a gunshot wound to the right shoulder, evaluated as 30 percent disabling; tinnitus, evaluated as 10 percent disabling; scar, posterior aspect of the right shoulder, evaluated as 0 percent disabling; hepatitis, evaluated as 0 percent disabling; and erectile dysfunction, evaluated as 0 percent disabling.  The Veteran's overall disability rating is 90 percent, and thus, he meets the eligibility percentage standards set forth in 38 C.F.R. § 4.16(a) for assignment of a total disability rating based on individual unemployability.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Thus, the remaining question is whether the Veteran's service-connected disabilities, in fact, render him unemployable.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.

The Board notes that at the time the Veteran initially applied for a TDIU, he assisted his spouse with her job in real estate.  Over the course of the appeal, the Veteran clarified that he is, in fact, unemployed.

In a November 2008 letter, L.Z., M.S.N., A.R.N.P., A.P.R.N., B.C., opined that the Veteran had become progressively more depressed and amotivated, socially withdrawn, and could not function at his duties occupationally.  In May 2010, she added in a VA treatment record that it was her professional opinion that the Veteran's PTSD symptoms rendered the Veteran incapable of obtaining and/or retaining any type of meaningful employment.

The Veteran has asserted that he cannot work because of his service-connected disability, and the Board finds that the preponderance of the evidence overall supports the Veteran's contentions.  Essentially, the preponderance of the evidence shows that the Veteran's service connected disabilities alone render him unable to obtain and maintain any form of employment.  In this matter, the Board finds the VA treatment records and November 2008 letter from L.Z. persuasive, as they were detailed and supported by examination results recounted in the records.

Resolving all doubt regarding the Veteran's ability to function in a work setting in his favor, the Board finds that the preponderance of the evidence shows that his service-connected disabilities have prevented him from obtaining and/or maintaining substantially gainful employment.  See 38 U.S.C.A. § 5107(b), 38 C.F.R. §§ 4.3, 4.16(b) (It is the established policy of the Department of Veterans Affairs that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled); see also Gilbert v. Derwinski, 1 Vet. App. 49(1990).  Therefore, a grant of TDIU is warranted.


ORDER

A disability rating in excess of 70 percent for PTSD is denied.

Entitlement to a TDIU is granted, subject to the law and regulations governing the payment of VA compensation benefits.


REMAND

The Veteran claims that he currently suffers from a low back disorder as a result of his active duty service.  Specifically, he asserts that he injured his back jumping out of helicopters while in combat in Vietnam.

Service personnel records in the Veteran's claims file verify his status as a combat Veteran, specifically his receipt of the Purple Heart and the Combat Infantryman Badge (CIB).  See 38 U.S.C.A. § 1154(b) (West 2002).  Therefore, the provisions of 38 U.S.C.A. § 1154(b) (West 2002) are for application, and the Board has accepted the Veteran's description of his back injury in service.

A September 2008 letter from R.H., P.A.-C., indicates that the Veteran currently has severe degenerative disc disease in his lumbar spine.

The revised VCAA duty to assist requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159.  A medical examination or medical opinion is deemed to be necessary if the record does not contain sufficient competent medical evidence to decide the claim, but includes competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability, establishes that the veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease manifest during an applicable presumptive period, and indicates the claimed disability or symptoms may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4).

As the Veteran is a combat Veteran and has credibly asserted an in-service back injury, the Board finds that he should be afforded a VA examination to determine the etiology of his currently diagnosed lower back disability.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for examination by an appropriate examiner for an opinion as to whether there is at least a 50 percent probability or greater that he has a present low back disorder (under DSM-IV criteria) which had its onset in service or is otherwise related to service.  As the Veteran is a combat Veteran, the examiner is instructed to presume the presence of an in-service back injury.

Prior to the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report.  Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for the opinions expressed, should be set forth in the examination report.  Sustainable reasons and bases must be given for any opinion rendered.

2.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.

3.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations.  If any benefit sought remains denied, the Veteran should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


